Citation Nr: 0006570	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  96-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee condition, status post total left knee 
arthroplasty, secondary to service-connected degenerative 
arthritis, right knee, status post right total knee 
arthroplasty.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for an additional disability of the left knee 
as a result of medical treatment by the Department of 
Veterans Affairs.

3.  Entitlement to service connection for a right shoulder 
condition secondary to service-connected degenerative 
arthritis, right knee, status post right total knee 
arthroplasty.

4.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).

5.  Entitlement to an increased rating for service-connected 
degenerative arthritis, right knee, status post right total 
knee arthroplasty, currently evaluated as 30 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
September 1945, and from June 1949 to September 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In November 1988, the RO denied claims of 
entitlement to service connection for a right shoulder 
condition secondary to service-connected right knee 
disability; and denied a claim of entitlement to an increased 
rating for service-connected right knee disability, evaluated 
as 30 percent disabling.  A notice of disagreement was 
received in November 1988, and a statement of the case was 
issued in May 1989. A substantive appeal was received in 
October 1989.  The Board remanded these issues in June 1991 
and August 1992.  

In March 1995, the RO denied claims that new and material 
evidence had been received to reopen claims of entitlement to 
service connection for a left knee condition, and a lumbar 
spine condition, with both disabilities claimed as secondary 
to service-connected degenerative arthritis, right knee, 
status post right total knee arthroplasty, and denied a claim 
of entitlement to service connection for a  hiatal hernia.  
In February 1996, a notice of disagreement was received, and 
a statement of the case was issued.  In March 1996, a 
substantive appeal was received as to all three issues.  
During the veteran's May 1996 hearing, the claim for a hiatal 
hernia was withdrawn, and in January 1999 service connection 
was granted for spinal stenosis, status post laminectomy and 
hypertrophic arthritis, lumbar spine.  In February 1996, the 
RO denied a claim of entitlement to TDIU.  In February 1996, 
a notice of disagreement was received, and a statement of the 
case was issued in September 1996.  A communication received 
in November 1996 effectively constituted a substantive 
appeal.  In November 1996, the RO denied a claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for an additional disability of the left knee 
as a result of medical treatment by the Department of 
Veterans Affairs.  In January 1997, a notice of disagreement 
was received, and a statement of the case was issued.  In 
February 1997, a substantive appeal was received.


REMAND

The claims files contain records of medical treatment 
involving the right and left knees, as well as the spine, 
dated between April 1994 and April 1999, which were received 
by the RO in May 1999 and forwarded to the Board in June 
1999.  The Board notes that although much of this evidence is 
duplicative, some of it appears to not only be new, but also 
pertinent to some of the veteran's claims.  The RO duly 
forwarded the evidence to the Board pursuant to 38 C.F.R. 
§ 19.37(b).  The veteran did not submit a written waiver of 
initial RO consideration of the new evidence.  

In addition, although the RO received evidence on the 
veteran's behalf from the Disabled American Veterans (DAV) in 
May 1999, the claims file does not currently contain a power 
of attorney in favor of DAV.  Correspondence associated with 
the claims file further shows that the last representative of 
record, James W. Stanley, Jr., is no longer representing the 
veteran.  In addition, although a power of attorney was 
received in favor of the Veterans of Foreign Wars of the 
United States (VFW) in early June 1998, a statement received 
from the VFW a few days later shows that the VFW stated that 
they are not representing the veteran.  

In October 1999, the Board sent the veteran a letter 
requesting that he indicate whether he desired to have his 
records returned to the RO for consideration of the 
additional evidence that was received at the Board in July 
1999.  He was also requested to complete and return a form 
(VA Form 21-22) designating a representative, if he so 
desired.  The veteran was notified that if he did not respond 
to the Board's letter within 30 days, his claim would be 
returned to the RO for readjudication.  There is no record of 
a response.

Given the foregoing, and as it appears that at least some 
evidence received at the Board in July 1999 is pertinent to 
an issue or issues in appellate status, the Board is required 
to take action pursuant to 38 C.F.R. § 20.1304(c) to ensure 
preliminary consideration by the RO.  Further, while the 
matter is in remand status, the RO should also make another 
attempt to clarify whether the veteran desires a 
representative with respect to the issues on appeal.  In this 
regard, the Board notes that with respect to a specific 
claim, it may recognize only one organization, appellant, 
agent, or other person properly recognized to represent the 
appellant.  See 38 C.F.R. § 20.601 (1999).

Accordingly, this case is REMANDED for the following action: 

1.  The RO contact the veteran and 
attempt to clarify whether the veteran 
desires a representative with respect to 
the issues on appeal.  If the veteran 
wishes representation, all appropriate 
actions, including revocation of the 
existing power of attorney, the filing of 
a new one, and affording the 
representative a reasonable time period 
to present argument on the veteran's 
behalf, must be accomplished.

2.  The RO should review the veteran's 
claims and determine whether any of the 
benefits sought can be granted.  If any 
decision remains adverse to the veteran, 
he should be furnished a supplemental 
statement of the case setting forth a 
summary of the evidence, including the 
evidence recently received by the Board 
without a waiver of RO review, a citation 
to and discussion of all applicable laws 
and regulations, and a detailed analysis 
of the reasons for the decision.  After 
affording the veteran a reasonable 
opportunity to respond, the case should 
be returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board 
does not express any opinion as to any ultimate disposition 
warranted, either favorable or unfavorable.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



